Citation Nr: 0946522	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether there was a timely appeal for request for a waiver of 
indebtedness to the Board.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1972, from September 1972 to September 1976, and 
from October 1977 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDINGS OF FACT

1.  The Committee on Waivers and Compromises continued their 
denial of a waiver of indebtedness and the Veteran was sent a 
statement of the case (SOC) on April 28, 2006.  The SOC 
informed the Veteran that he had 60 days from the date of the 
SOC to complete his appeal and submit a VA Form 9, Appeal to 
Board of Veterans' Appeals.

2.  The evidence of record reflects that the Veteran sent his 
VA Form 9 on June 7, 2006, within the allowable time to 
complete his appeal.


CONCLUSION OF LAW

The Veteran completed a timely appeal for request for waiver 
of indebtedness.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board. 

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the appellant.  In essence, the following sequence is 
required: There must be a decision by the RO; the appellant 
must timely express disagreement with the decision by filing 
a notice of disagreement within one year of the mailing of 
the decision to the appellant; VA must respond by issuing a 
statement of the case that explains the basis for the 
decision; and finally the appellant must complete the process 
by stating his or her argument in a substantive appeal filed 
with the RO within 60 days of issuance of the statement of 
the case or within one year of mailing of the decision, 
whichever is later.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203.  Of note is the term "substantive appeal" is, for 
practical purposes, synonymous with the terms "perfect an 
appeal" "formal appeal", and "timely filed VA Form 9."  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.1103.

For purposes of determining whether a substantive appeal has 
been timely filed, the date of mailing of the SOC will be 
presumed to be the same as the date of the SOC and the date 
of mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause. 38 C.F.R. § 20.303.  
However, the request for an extension must be in writing and 
must be made prior to expiration of the time limit for filing 
the substantive appeal.  Id.

In addition, in computing the time limit for filing a 
substantive appeal, 38 C.F.R. § 20.305(a) provides that a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the "mailbox 
rule" applies and the postmark date will be presumed to be 
five days prior to the date of receipt of the document by VA.  
Id.  In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305(b).

In April 2005, the Committee on Waivers and Compromises 
denied the Veteran's request for waiver of his $4,185.00 
overpayment.  The Veteran submitted his notice of 
disagreement to the RO in November 2005.  He was then 
furnished with an SOC on April 28, 2006 and was informed that 
he had 60 days from the date of the SOC to complete a timely 
appeal by submitting a VA Form 9, Appeal to Board of 
Veterans' Appeals.

The issue on appeal is whether the Veteran submitted a timely 
appeal within the 60 day allowable time limit.  

Based on the date of the SOC, a VA Form 9 submitted by June 
28, 2006 would be considered timely.

During a hearing before the undersigned in July 2009, the 
Veteran, through his representative, argued that the RO 
misread the postmarked date of the Chinese postage receipt 
submitted by the Veteran.  He contended that the posted date 
of his substantive appeal was June 7, 2006, not July 18, 2006 
as interpreted by RO.  The Board agrees with the Veteran.

Of record is an enlarged photocopy of the registered mail 
receipt.  On this document, the date reads as "2006 06 07 
18."  The Veteran argued that "2006" indicated the year, 
"06" indicated the month, "07" indicated the day, and 
"18" indicated the hour the mail was posted.  Thus, an 
accurate reading of this postal system should reflect that 
the substantive appeal was postmarked on June 7, 2006.

Evidence submitted by the Veteran corroborates this 
interpretation.  In another postmark received by the 
Veteran's representative, the date reads as "2006 05 17 
14."  The correct understanding of the date is May 17, 2006.  

Obviously, there is no 17th month on the calendar.  The 
"17" on this postmark clearly reflects the day of the month 
the mail was posted.

Hence, the Board finds that the Veteran's substantive appeal 
was timely as it was postmarked on June 7, 2006, within the 
allowable 60 days to complete his appeal for request for 
waiver of indebtedness.

The Committee on Waivers and Compromises and/or RO should 
review the case and certify the appeal to the Board for final 
adjudication. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

The Veteran completed a timely appeal for request for waiver 
of indebtedness to the Board.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


